Citation Nr: 0319046	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  96-46 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for carpal tunnel syndrome of the left wrist (major).

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 17, 1993 to 
January 5, 1994.

The current appeal arose from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The RO, in pertinent part, granted entitlement to service 
connection for right carpal tunnel syndrome with a right 
ulnar neuropathy at the elbow with assignment of a 
noncompensable evaluation, and for carpal tunnel syndrome of 
the left wrist with assignment of a noncompensable 
evaluation, both effective January 6, 1994.

In January 1996 the RO, in pertinent part, granted 
entitlement to a 10 percent evaluation for carpal tunnel 
syndrome of the right wrist with ulnar neuropathy at the 
elbow, and a 10 percent evaluation for carpal tunnel syndrome 
of the left wrist effective January 6, 1994.

In April 1998, after adjudicating another issue then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In February 2001 the RO granted entitlement to an increased 
evaluation of 20 percent for carpal tunnel syndrome of the 
left wrist effective January 6, 1994, and affirmed the 10 
percent evaluation for carpal tunnel syndrome of the right 
wrist with ulnar neuropathy at the elbow.

In November 2002 the Board conducted internal development of 
the issues on appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

As noted earlier, the Board undertook additional development 
of the claims at issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(38 C.F.R. § 19.9(a)(2)).  This has been completed.

In February 2003 the Board provided notice of the prospective 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (38 C.F.R. § 20.903).  

In March and April 2003 the veteran and his representative 
clarified the source of his treatment both privately and by 
VA.  Additional evidence was submitted.

VA conducted a special neurological examination of the 
veteran in June 2003.  This evidence, in addition to the 
evidence associated with the claims file since the Board 
undertook internal development has not been considered by the 
RO, and the veteran has not waived initial RO consideration 
of this additional evidence.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should request and associate 
with the claims file the veteran's 
complete records referable to his 
treatment at the VA Medical Center in 
Miami, Florida.  After obtaining any 
necessary authorization or medical 
releases, the RO should also obtain and 
associate with the claims file the 
complete records referable to the 
veteran's treatment by William E. Yohan, 
D.C., Chiropractic Health Center, 6301 
Sunset Drive, South Miami, Florida 33143.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing the 
efforts used to obtain those records, and 
describing any further action to be taken 
with respect to the claim.  38 U.S.C. 
§ 5103A(b)(2)).

5.  In addition to the evidence 
associated with the claims file, the RO 
should review the June 2003 VA special 
neurological examination to ensure that 
it is responsive to and in complete 
compliance with the directives of the 
Board's November 2002 development and if 
it is not, the RO should implement 
corrective procedures, to include the 
scheduling of another VA examination if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.


6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
initial increased evaluations for 
bilateral wrist carpal tunnel syndrome.  
This should include consideration of all 
evidence, including the evidence added to 
the record since the most recent 
supplemental statement of the case (SSOC) 
on file.  In so doing, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is herby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for increased evaluations for his 
bilateral wrist carpal tunnel syndrome.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examination in connection with a claim for an increased 
evaluation will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


